                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                         )
VANJE WRAY,                              )
                                         ) Case No.: 3:19-cv-00436-GCM
              Plaintiff.                 )
                                         )
      v.                                 )
                                         )
SIRIUS XM RADIO, INC.,                   )
                                         )
                 Defendant.              )
                                         )

                           NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: October 30, 2019                By: /s/ Mitchel E. Luxenburg
                                         Mitchel E. Luxenburg, Esquire
                                         The Law Firm of Mitch Luxenburg
                                         P.O. Box 22282
                                         Beachwood, OH 44122
                                         Phone: (216) 650-1590
                                         Email: mitch@mluxlaw.com




           Case 3:19-cv-00436-GCM Document 5 Filed 10/30/19 Page 1 of 2
                          CERTIFICATE OF SERVICE

            I, Mitchel E. Luxenburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                               Martin Warf, Esquire
                      Nelson Mullins Riley & Scarborough LLP
                                  P.O. Box 30519
                                Raleigh, NC 27622
                          martin.warf@nelsonmullins.com
                              Attorney for Defendant




Dated: October 30, 2019              By: /s/ Mitchel E. Luxenburg
                                       Mitchel E. Luxenburg, Esquire
                                       The Law Firm of Mitch Luxenburg
                                       P.O. Box 22282
                                       Beachwood, OH 44122
                                       Phone: (216) 650-1590
                                       Email: mitch@mluxlaw.com




        Case 3:19-cv-00436-GCM Document 5 Filed 10/30/19 Page 2 of 2
